Citation Nr: 1617538	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  14-41 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include as secondary to the service-connected posttraumatic stress disorder (PTSD) with bipolar disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.
 
In November 2015, the Board remanded the appeal for further development.

As the Board noted in the last remand, the issue of entitlement to an increased rating for PTSD and bipolar disorder was raised by the record in October 2011 Supplemental Claim from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  It is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's gastrointestinal disorder is not attributable to service, was not caused or aggravated by his service-connected PTSD with bipolar disorder, and a peptic ulcer was not manifest within one year of separation from service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a gastrointestinal disorder have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would allow aggravation.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a peptic ulcer becomes manifest to a degree of 10 percent within one year from date of termination of such service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Veteran has gastroenteritis with an unrelated skin infection that progressed to necrotizing fasciitis requiring debridement and a colostomy, documented on VA examination in February 2016.  He contends his gastrointestinal problems, to specifically include acute episodes in August 2010 and September 2010 that required the colostomy, are secondary to his service-connected psychiatric disabilities because his psychiatric problems prevented him from seeking timely treatment.

On entry into service, a gastrointestinal disorder was not noted.  The service treatment records (STRs) are devoid of complaints, treatment, or diagnoses of a gastrointestinal problem.  A separation examination was not conducted, rather, the Veteran was discharged in June 1970 following an acute dissociative reaction.  

On VA examination in February 2016, the examiner opined that it was not at least as likely as not that the Veteran's gastrointestinal disorder was incurred in, caused by or related to service.  It was also not at least as likely as not that the gastrointestinal disorder was aggravated or increased in severity beyond its natural progression by his service connected psychiatric disabilities.  At the conclusion of the report, the examiner included a list of medical references relied upon in reaching his conclusions.

The examiner noted that the Veteran's enlistment examination did not indicate any gastrointestinal problems and his weight was 195 pounds.  Service treatment records were devoid of documentation of a gastrointestinal problem.  The medical board conducted at separation was similarly silent for any related problem, and pertained only to the Veteran's psychiatric disorders.  The examiner explained that acute gastroenteritis is a condition involving both the stomach and small intestine as secondary to a viral or bacterial infection.  The symptoms include diarrhea, vomiting, and abdominal pain and cramping.  Gastroenteritis is a temporary and not chronic condition and as such, does not indicate a chronic or ongoing condition related to military service.  

By the same reasoning, the examiner explained that in the absence of a long-term gastrointestinal condition, and given that the August 2010-September 2010 episode was acute and likely due to infection, the examiner stated, "this does not support a MH [mental health] issue or treatment as a likely etiological cause of the gastroenteritis."  Also, since the gastroenteritis was not shown to be ongoing on examination, the acute gastroenteritis is unlikely to have been aggravated by his psychiatric disabilities. 

While hospitalized for treatment in August 2010-September 2010, the Veteran developed unrelated skin problems involving the buttock and groin soft tissue.  The examiner opined that these problems were unrelated to the gastrointestinal disorder based on a review of CT scan results and operative records.  The skin problems progressed to necrotizing fasciitis, requiring multiple wound debridements to control the infection and sepsis.  He also underwent a diverting transverse colostomy to prevent fecal spoilage of the wound.  The Veteran had a number of risk factors for these skin problems, unrelated to his gastrointestinal disorder.  The examiner stated that the fact that these problems separately arose during his hospitalization indicate that his psychiatric disabilities could not have contributed to the problem.

VA psychiatric examinations have also been conducted, but the reports offer no findings on the etiology of the Veteran's gastrointestinal disorder. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The February 2016 VA examination is adequate for the purposes of adjudication.  The examiner addressed the Veteran's contentions and those of his wife and son, however, found that the current disorder was not related to service, or caused or aggravated by his service-connected psychiatric disabilities.  Other etiologies were identified.  The examiner based his conclusions on an examination of the claims file and the Veteran's diagnostic reports.  He reviewed and accepted the Veteran's reported history and symptoms, and those of his family members, in rendering the opinions.

The only evidence to the contrary of the February 2016 report is the lay evidence.  The Board finds that the Veteran's lay assertions, and those of his family, are competent.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence.  Further, the Board finds that the lay statements are credible.  Consequently, the Board will weigh the lay statements against the medical evidence.

The February 2016 examiner was a medical professional who reviewed the claims file and considered the reported history, including the lay assertions.  The examiner, in providing the requested medical opinions, used his expertise in reviewing the facts of this case and determined that the current symptoms were not related to service, and were not caused or aggravated by the service-connected psychiatric disability.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the February 2016 examiner's opinions against those of the Veteran and his family, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

Presumptive service connection for a gastrointestinal disorder as a "chronic disease" is not warranted as there is no documentation of a peptic ulcer from within one year of the Veteran's 1970 discharge.  As for a continuity of symptomatology between a gastrointestinal disorder and service, gastrointestinal problems were not noted during service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the claim.  

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  A January 2012 letter notified the Veteran of the elements of service connection, including on a secondary basis, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  An appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issue under consideration.  

The Board is further satisfied that the RO has substantially complied with its November 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the RO provided the Veteran to identify any outstanding pertinent evidence, obtained updated VA treatment records, and conducted a VA examination responsive to the inquiries posed by the Board.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  






ORDER

Service connection for a gastrointestinal disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


